Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Beaulieu on 1/11/2022
The application has been amended as follows: 

68. (Currently Amended) A non-transitory computer-readable medium 
determine that a first application running on the electronic device is in a preset application list, wherein the first application comprises a game-type application; and 

wherein the component is required for running the first application, and
 wherein the first operation comprises a screen-off operation.

69. (Currently Amended) The  non-transitory computer-readable medium 
receive an input instruction, wherein the input instruction corresponds to a preset on-hook button; and 
control, according to the input instruction, the electronic device to change the running mode of the first application to an on-hook running mode.

70. (Currently Amended) The non-transitory computer-readable medium 
receive an input instruction, wherein the input instruction corresponds to a physical button; and 
control, according to the input instruction, the electronic device to change the running mode of the first application to an on-hook running mode.


receive an input instruction, wherein the input instruction corresponds to a preset on-hook button and a physical button; and 
control, according to the input instruction, the electronic device to change the running mode of the first application to an on-hook running mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187